Hill, C. J.
1. On an indictment charging robbery by force and intimidation, a verdict can be legally found for both grades of the crime, or for either, as may be shown by the evidence; and a charge to this effect is not erroneous. Harris v. State, 1 Ga. App. 136 (57 S. E. 937); Long v. State, 12 Ga. 293; Lampkin v. State, 87 Ga. 516 (13 S. E. 523).
2. Where one in an attempt to commit larceny from the person is caught-by his intended victim with his hand in his pocket, and a struggle then ensues for the possession of money contained in the pocket, the former endeavoring to take the money therefrom, and the latter resisting the-effort, and the money is finally taken from the pocket violently and by the infliction of physical injuries, the crime is not larceny from the. *478■ person, but robbery by force. The attempted larceny becomes robbery when force and violence are used to complete the unlawful act. Burke v. State, 74 Ga. 372.
Indictment for robbery, from Chatham superior court — Judge Cann. November 16, 1907.
Submitted January 13,
Decided January 27, 1907.
John B. Cooper, for plaintiff in error.
W. W. Osborne, solicitor-general, contra.
3. This case is distinguished on the facts from the case of Fannin v. State, 66 Ga. 167. In that case the force was used by the criminal to keep possession of the property after he had surreptitiously taken it from the pocket of the prosecutor, and when the latter endeavored to retake it. In this ease the force was used to take the property from the person of the prosecutor by violence and by overcoming his resistance.
4. No error of law was committed, and the verdict is fully supported by the evidence. Judgment affirmed.